TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00312-CV



                                 Richard A. Shannon, Appellant

                                                  v.

                    William Edwin Hall and Ethan M. Erenberg, Appellees


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-11-011842, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Richard A. Shannon and appellees William Edwin Hall and

Ethan M. Erenberg executed a Rule 11 agreement to effectuate a final settlement of the underlying

litigation. The Rule 11 agreement contemplated the later execution of a final settlement agreement

on terms consistent with the terms in the Rule 11 agreement. Subsequently a dispute arose

concerning the meaning of a term in the Rule 11 agreement that required Shannon to convey back

to Hall an interest he had obtained in Hall’s home during representation of Hall in divorce

proceedings. Hall and Erenberg were aligned in their interpretation of the provision and thus

filed in the county court at law a joint motion to enforce the disputed term against Shannon. On

April 9, 2013, the trial court granted the motion to enforce and signed an order requiring Shannon,

a licensed attorney, to execute a standard quitclaim deed to release his interest in Hall’s residence.

No date was specified by which Shannon was required to execute the quitclaim deed.
                On May 6, 2013, Shannon filed a notice of appeal from the April 9 order along with

a motion to extend the deadline for filing a notice of appeal, asserting that the extension was

warranted because he mistakenly assumed that the April 9 order was final rather than interlocutory

(and thus subject to a shorter appeal deadline). See Tex. Civ. Prac. & Rem. Code § 51.014(f)

(deadline to file permissive interlocutory appeal); see also Tex. R. App. 28.3(d) (governing motion

to extend time to file application for permissive appeal). Shortly thereafter, the appellees filed a plea

to the jurisdiction and motion to dismiss the appeal, contending that this Court lacks jurisdiction over

the appeal because the April 9 order is interlocutory and unappealable. Shannon asserts that the

order is appealable either because it is actually a final judgment or because the order satisfies the

requisites of the permissive interlocutory appeal provision in section 51.014(d) of the Texas Civil

Practice and Remedies Code.         See Tex. Civ. Prac. & Rem. Code § 51.014(d) (specifying

circumstances under which trial court can grant written permission to appeal otherwise unappealable

order). We conclude that (1) the order is not a final judgment and (2) there is no written order

granting appellant permission to pursue an interlocutory appeal, as required by section 51.014(d) and

related rules of procedure. See id.; Tex. R. Civ. P. 168 (requiring trial court to state permission to

appeal in the order to be appealed); see also Tex. R. App. P. 28.3(a) (“When a trial court has

permitted an appeal from an interlocutory order that would not otherwise be appealable, a party

seeking to appeal must petition the court of appeals for permission to appeal.”).

                Appellate courts only have jurisdiction to review final judgments and certain

interlocutory orders identified by statute. See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014; Lehman

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Shannon first contends that the April 9 order



                                                   2
constitutes a final judgment because enforcement of the disputed term should ultimately lead to the

final disposition of all the claims in the underlying lawsuit. While this may be true, the order itself

does not dispose of any claim against any party, nor does it purport to do so; it merely facilitates an

essential step towards the final resolution of the claims in the case as contemplated in the Rule 11

agreement.1 See Lehman, 39 S.W.3d at 195, 200 (judgment is final if it actually disposes of all

pending parties and claims in the record; order disposing of only one claim is still final judgment if

claim is only one still pending). There is no other order or judgment in the record that would convert

the April 9 order into a final judgment, nor does Shannon suggest that one exists. See id. at 200.

We conclude that the April 9 order is not a final, appealable order.

               Shannon next contends that, even if the April 9 order is interlocutory, it is nonetheless

appealable under section 51.014(d) of the Civil Practice and Remedies Code, which provides:

       (d) On a party’s motion or on its own initiative, a trial court in a civil action may, by
       written order, permit an appeal from an order that is not otherwise appealable if:

               (1) the order to be appealed involves a controlling question of law as
               to which there is a substantial ground for difference of opinion; and

               (2) an immediate appeal from the order may materially advance the
               ultimate termination of the litigation.




       1
           The Rule 11 agreement requires the parties to prepare and execute a Comprehensive
Settlement and Mutual Release agreement incorporating the Rule 11 agreement’s terms (“final
agreement”). The Rule 11 agreement further requires Shannon to convey his interest in Hall’s home
contemporaneously with execution of the final agreement and Hall to pay Shannon $8,000 within
seven days of signing the final agreement. The Rule 11 agreement also specifies that Hall will pay
Shannon another $16,000 at closing of the sale of Hall’s home or December 1, 2014, whichever
occurs first. The parties agreed that on payment of the initial $8,000, the parties will dismiss with
prejudice their claims against each other in the underlying lawsuit.

                                                  3
Tex. Civ. Prac. & Rem. Code § 51.014(d) (emphasis added). Our review of the clerk’s record

reveals that Shannon did not obtain the trial court’s written permission to appeal. Accordingly, the

April 9 order is not appealable under section 51.014(d).2 See, e.g., Hernandez v. Department of

Family & Protective Servs., 392 S.W.3d 188, 190 (Tex. App.—El Paso 2012, no pet.).

               We therefore grant appellees’ plea to the jurisdiction and dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 42.3(a). Appellant’s motion for an extension of time to file

merits briefing is likewise dismissed for want of jurisdiction.



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 22, 2013




       2
          We also note that Shannon failed to comply with rule of appellate procedure 28.3, which
specifies the mandatory contents of an application to this Court for an appeal under section
51.014(d). See Tex. Civ. Prac. & Rem. Code § 51.014(f) (specifying procedure in court of appeals
for permissive interlocutory appeal under subsection (d)); Tex. R. App. P. 28.3(a) (after trial court
grants permission to appeal otherwise unappealable interlocutory order, party seeking to appeal must
petition court of appeals for permission to appeal), (e) (required contents for application to court of
appeals for permission to appeal interlocutory order). Shannon did not file the application required
by section 51.014(f) and rule 28.3. Moreover, we cannot construe his notice of appeal, docketing
statement, and motion for extension of time to file a notice of appeal as constituting the required
application because they do not include mandatory contents of the application, including the order
appealed from, a table of contents, index of authorities, issues presented, statement of facts, and
argument as to why the requirements of section 51.014(d) are satisfied in this case. See Tex. R.
App. 28.3(e).

                                                  4